Title: To George Washington from Major General Philip Schuyler, 17 July 1776
From: Schuyler, Philip
To: Washington, George



Dr Sir
German Flatts [N.Y.] July 17th 1776

Your Excellency’s Favor of the 11th Instant was delivered me this Morning with the sundry papers mentioned in it—It gives me a very sincere and Heart felt pleasure that I can declare that the Difference in Opinion between General Gates and me, has been simply such, unattended with that little Jealousy, which would have reflected Disgrace on both of us—Be assured Sir, that the most perfect Harmony subsists between us, and that I shall by every Attention to General Gates strictly cultivate it, as well to encrease my own Felicity as to promote the public Service.
You have a formidable and well appointed Army to contend with; but I still hope that when Americans see the Danger, nay the Ruin with which they are threatned, they will with Alacrity support you and put it in your power to give a good account of the Foe—May Heaven aid and direct you and make you the happy Instrument of ensuring Freedom to the Western World.
Colonel Dayton arrived at Fort Stanwix on the 13th[.] I cannot learn, that taking post there gives any Umbrage to the Indians, of whom we have about 150 here and momently expect very large Numbers. We have Hopes from what Information we have received, that we shall be able to keep them neuter at least.
I am extremely happy to hear that your Excellency has ordered three Regiments from Boston to the Northern army.
I believe General Burgoyne will attempt to penetrate into the Colonies, but I think it will be impossible for him to effect it, even if he should cross the Lakes, which I cannot concieve he will be able to do, as our Naval Strength greatly exceeds his, and as we shall certainly build as fast as he can.
I am very much afraid that Mr Livingston will resign his office, if Mr Trumbull appoints any person to act to the Northward independantly of him—If so, I shall be under great Apprehensions that the Service will not at this critical Time be

carried on so well as I wish—Will you be so good as to communicate this to Mr Trumbull?
I shall immediately transmit the Declaration of Congress to General Gates, and desire him to proclaim it throughout the Army. I am Dr Sir with every affectionate Wish for your Health & Happiness, and with perfect Esteem Your Excellency’s most obedient humble Servant

Ph: Schuyler

